
	
		I
		112th CONGRESS
		1st Session
		H. R. 1614
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Herger (for
			 himself, Mr. Kind,
			 Mr. Sam Johnson of Texas,
			 Mr. Lewis of Georgia,
			 Mr. Akin, Mrs. Blackburn, Mr.
			 Calvert, Mr. Duncan of
			 Tennessee, Mr. Pitts, and
			 Mr. Wolf) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat
		  amounts paid for umbilical cord blood banking services as medical care
		  expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Family Cord Blood Banking Act of
			 2011.
		2.Amounts paid for
			 umbilical cord blood banking services treated as medical care expenses
			(a)In
			 generalParagraph (1) of
			 section 213(d) of the Internal Revenue Code of 1986 (defining medical care) is
			 amended by striking or at the end of subparagraph (C), by
			 striking the period at the end of subparagraph (D) and inserting ,
			 or, and by inserting after subparagraph (D) the following new
			 subparagraph:
				
					(E)for private umbilical cord blood banking
				services provided by any accredited umbilical cord blood bank which is in
				compliance with the regulations under section 361 of the Public Health Service
				Act (42 U.S.C.
				264).
					.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
			
